Citation Nr: 0023013	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-05 400A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from October 1959 to November 
1963.  He had over five years' prior service with the 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1959 to November 1963.

2.	On June 29, 2000, the Board issued a decision in the 
veteran's case.

3.	On August 18, 2000, the Board was notified by the VARO 
in Oakland, California, that the veteran had died on February 
[redacted], 2000.


CONCLUSIONS OF LAW

1.  Because of the death of the veteran in February 2000, the 
Board's decision issued on June 29, 2000, must be vacated.  
38 U.S.C.A. §§ 7103, 7104(a) (West Supp. 2000); 38 C.F.R. 
§§ 20.904, 20.1302 (1999). 

2.  Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative , or on the Board's own 
motion.  38 C.F.R. § 20.904 (1999).  The board also has 
statutory authority to correct obvious error in the record on 
its own motion.  38 U.S.C.A. § 7103(c).  Because the 
veteran's February 2000 death preceded the Board's June 2000 
decision, the Board lacked jurisdiction to adjudicate the 
merits of the claim.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.  Accordingly, the Board's June 2000 decision must 
be vacated.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim.  38 C.F.R. § 20.1106 (1999).


ORDER

The decision of the Board in this case which was issued on 
June 29, 2000, is vacated.

The veteran's appeal regarding the issue of whether new and 
material evidence has been presented to reopen a claim for 
service connection for headaches is dismissed.


		
      Gary L. Gick
	Member, Board of Veterans' Appeals

 



